            Case 2:16-cv-01109-RSM Document 292 Filed 05/12/20 Page 1 of 6




                                                      HONORABLE RICARDO S. MARTINEZ
 1

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8
     CHI CHEN, et al.,
 9                                                   Case No. 2:16-cv-01109-RSM
                                 Plaintiffs,
10
           v.                                        STIPULATION OF DISMISSAL OF
11                                                   CORR CRONIN PLAINTIFFS’ CLAIMS
     U.S. BANK NATIONAL ASSOCIATION;                 AGAINST QUARTZBURG GOLD, LP,
12   QUARTZBURG GOLD, LP; ISR CAPITAL,               ISR CAPITAL, LLC, AND IDAHO STATE
     LLC; IDAHO STATE REGIONAL CENTER,               REGIOINAL CENTER, LLC
13   LLC; and SIMA MUROFF,
14                               Defendants.
15

16   TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
17          IT IS HEREBY STIPULATED by and between Plaintiffs Lihua Huang, Bin Xu,
18   Zhisheng Yuan, Xinyuan Mu, Haitao Xu, Zhicui Shan, Lei Wang, Yanhang Shen, Zhijun Wu
19   and Min Guo (the “Corr Cronin Plaintiffs”) and Defendants Quartzburg Gold, LP, ISR
20   Capital, LLC, and Idaho State Regional Center, LLC (the “Quartzburg Defendants”),
21   through their respective counsel, that the Corr Cronin Plaintiffs’ claims against the
22   Quartzburg Defendants may be dismissed without prejudice and without an award of
23   attorney’s fees or costs pursuant to Federal Rule of Civil Procedure 41(a)(1)(A).
24   Accordingly, the Corr Cronin Plaintiffs and the Quartzburg Defendants respectfully request
25   that the Court enter the attached Order of Dismissal.

                                                                              CORR CRONIN LLP
      STIPULATION AND ORDER OF DISMISSAL                                1001 Fourth Avenue, Suite 3900
      OF CORR CRONIN PLAINTIFFS’ CLAIMS                                 Seattle, Washington 98154-1051
      AGAINST QUARTZBURG DEFENDANTS – 1                                        Tel (206) 625-8600
                                                                               Fax (206) 625-0900
      (Case No. 2:16-cv-01109-RSM)
           Case 2:16-cv-01109-RSM Document 292 Filed 05/12/20 Page 2 of 6




 1         IT IS SO STIPULATED.

 2   DATED this 7th day of May, 2020.   CORR CRONIN LLP

 3

 4                                      s/ Kelly H. Sheridan
                                        Steven W. Fogg, WSBA No. 23528
 5                                      Kelly H. Sheridan, WSBA No. 44746
                                        John T. Bender, WSBA No. 49658
 6                                      1001 Fourth Avenue, Suite 3900
                                        Seattle, WA 98154-1051
 7
                                        (206) 625-8600 Phone
 8                                      (206) 625-0900 Fax
                                        sfogg@corrcronin.com
 9                                      ksheridan@corrcronin.com
                                        jbender@corrcronin.com
10
                                        Attorneys for Lihua Huang, Bin Xu, Zhisheng
11                                      Yuan, Xinyuan Mu, Haitao Xu, Zhicui Shan, Lei
                                        Wang, Yanhang Shen, Zhijun Wu and Min Guo
12

13   DATED this 7th day of May, 2020.   MINTZ, LEVIN, COHN, FERRIS, GLOVSKY
                                        & POPEO, P.C.
14

15                                      s/ Sean. T Prosser
                                        Sean T. Prosser (pro hac vice)
16                                      3580 Carmel Mountain Road, Suite 300
                                        San Diego, CA 92130
17
                                        (858) 314-2152 Phone
18                                      (858) 314-1501 Fax
                                        stprosser@mintz.com
19
                                        Roger D. Mellem
20                                      1201 Third Avenue, Suite 3400
21                                      Seattle, WA 98101-3034
                                        (206) 654-2234 Phone
22                                      mellem@ryanlaw.com

23                                      Attorneys for Quartzburg Gold, LP, ISR Capital
                                        LLC, and Idaho State Regional Center, LLC
24

25

                                                                      CORR CRONIN LLP
     STIPULATION AND ORDER OF DISMISSAL                         1001 Fourth Avenue, Suite 3900
     OF CORR CRONIN PLAINTIFFS’ CLAIMS                          Seattle, Washington 98154-1051
     AGAINST QUARTZBURG DEFENDANTS – 2                                 Tel (206) 625-8600
                                                                       Fax (206) 625-0900
     (Case No. 2:16-cv-01109-RSM)
            Case 2:16-cv-01109-RSM Document 292 Filed 05/12/20 Page 3 of 6




 1                                   ORDER OF DISMISSAL

 2          THIS MATTER having come on before the Court on the foregoing Stipulation, and

 3   the Court being fully advised in the premise;

 4          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED

 5   that Plaintiffs Lihua Huang, Bin Xu, Zhisheng Yuan, Xinyuan Mu, Haitao Xu, Zhicui Shan,

 6   Lei Wang, Yanhang Shen, Zhijun Wu and Min Guo’s claims against Defendants Quartzburg

 7   Gold, LP, ISR Capital, LLC, and Idaho State Regional Center, LLC are dismissed without

 8   prejudice and without an award of attorneys’ fees or costs to either party.

 9          DATED: May 12, 2020.

10

11

12                                               A
                                                 RICARDO S. MARTINEZ
13                                               CHIEF UNITED STATES DISTRICT JUDGE

14

15

16   Presented by:

17   CORR CRONIN LLP

18
     s/ Kelly H. Sheridan
19
     Steven W. Fogg, WSBA No. 23528
20   Kelly H. Sheridan, WSBA No. 44746
     John T. Bender, WSBA No. 49658
21   1001 Fourth Avenue, Suite 3900
     Seattle, WA 98154-1051
22   (206) 625-8600 Phone
     (206) 625-0900 Fax
23
     sfogg@corrcronin.com
24   ksheridan@corrcronin.com
     jbender@corrcronin.com
25

                                                                                CORR CRONIN LLP
     STIPULATION AND ORDER OF DISMISSAL                                   1001 Fourth Avenue, Suite 3900
     OF CORR CRONIN PLAINTIFFS’ CLAIMS                                    Seattle, Washington 98154-1051
     AGAINST QUARTZBURG DEFENDANTS – 3                                           Tel (206) 625-8600
                                                                                 Fax (206) 625-0900
     (Case No. 2:16-cv-01109-RSM)
           Case 2:16-cv-01109-RSM Document 292 Filed 05/12/20 Page 4 of 6




     Attorneys for Lihua Huang, Bin Xu, Zhisheng
 1   Yuan, Xinyuan Mu, Haitao Xu, Zhicui Shan, Lei
 2   Wang, Yanhang Shen, Zhijun Wu and Min Guo

 3

 4
     MINTZ, LEVIN, COHN, FERRIS, GLOVSKY
 5   & POPEO, P.C.

 6   s/ Sean T. Prosser
     Sean T. Prosser (pro hac vice)
 7   3580 Carmel Mountain Road, Suite 300
     San Diego, CA 92130
 8
     (858) 314-2152 Phone
 9   (858) 314-1501 Fax
     stprosser@mintz.com
10
     Roger D. Mellem
11   1201 Third Avenue, Suite 3400
     Seattle, WA 98101-3034
12
     (206) 654-2234 Phone
13   mellem@ryanlaw.com

14   Attorneys for Quartzburg Gold, LP, ISR Capital
     LLC, and Idaho State Regional Center, LLC
15

16

17

18

19

20

21

22

23

24

25

                                                                 CORR CRONIN LLP
     STIPULATION AND ORDER OF DISMISSAL                    1001 Fourth Avenue, Suite 3900
     OF CORR CRONIN PLAINTIFFS’ CLAIMS                     Seattle, Washington 98154-1051
     AGAINST QUARTZBURG DEFENDANTS – 4                            Tel (206) 625-8600
                                                                  Fax (206) 625-0900
     (Case No. 2:16-cv-01109-RSM)
            Case 2:16-cv-01109-RSM Document 292 Filed 05/12/20 Page 5 of 6




 1                                  CERTIFICATE OF SERVICE

 2          I hereby certify that on, I electronically filed the foregoing with the Clerk of the Court

 3   using the CM/ECF system, which will send notification of such filing to the following:

 4    Daniel P. Harris                                Peter S. Ehrlichman
      John McDonald                                   Shawn J. Larsen-Bright
 5    Sara Xia                                        Jeremy Robert Larson
      Jihee Ahn, admitted pro hac vice                DORSEY & WHITNEY LLP
 6    HARRIS BRICKEN                                  Columbia Center
 7    600 Stewart Street, Suite 1200                  701 Fifth Ave., Ste. 6100
      Seattle, WA 98101                               Seattle, WA 98104-7043
 8    dan@harrisbricken.com                           ehrlichman.peter@dorsey.com
      john.mcdonald@harrisbricken.com                 larsen.bright.shawn@dorsey.com
 9    sara@harrisbricken.com                          larson.jake@dorsey.com
      jihee@harrisbricken.com                         Attorneys for Defendant U.S. Bank National
10    Attorneys for Plaintiffs Chi Chen, Shuqin       Association
11    Chen, Bingxin Fan, Xiaowen Jin, Chenmin
      Li, Jinghan Li, Yun Liu, Xiaowen Pan,
12    Xiaoli Song, Lu Yu, Yanyi Zhao, Wenquan
      Zhi, Quan Zhou, Pi-Chuan Chang, Pi-Shan
13    Chang, Xiangli Chen, Qiang Guo, Jinsong
      Huang, Jinguo Wang, Jie Xiong, Qiang
14
      Zhao, Jiaping Jiang, Yiqin Chen, Ke Li,
15    Ming Li, Jiuyi Geng, Shuangyan Jia, Qing
      Huang, Hailan Tang, Zhe Feng, Tieyin Li,
16    Weiyi Dai, Hesheng Lei, Xiaoyu Zhu, Rui
      Mao, Xiaolin Yin, Zhongmei Zhao, Zhen
17    Fan, Chen Xuan, Zhongfa Liu, Zhaohui Ye,
      Xiuqin Yang, Manshan Tong, Peilin Wu,
18
      Junhong Zhang, Rui Fan, Chunfeng Li,
19    Dianyi Zhou, Xioshu Yang, Yipeng Wu, Bing
      Huang, Ming-Jen Tsai, Yue Gu, Qingbin Bu,
20    Ruiping Tao, Jia Yin Zhu, Wenlan Huang,
      Huaijin Liu, Danli Li, Yao Song, Tengyao
21    Song, Bei Huang, Chen Yan, Cheng Luo,
      Ling Tang, Liping Sun, Meilan Chen, Min
22
      Huang, Qiang Li, Shizhe Zhang, Shizhu
23    Tang, Xiaobo Chen, Xiaoyang Di, Xingjun
      Li, Xiankun Li, Yan Guo, Yijun Yin, Yunfeng
24    Qing, Yurong Ni, Zhihong Zhang, Zimeng
      Liu, Zhongjiao Jiang
25

                                                                                   CORR CRONIN LLP
     STIPULATION AND ORDER OF DISMISSAL                                      1001 Fourth Avenue, Suite 3900
     OF CORR CRONIN PLAINTIFFS’ CLAIMS                                       Seattle, Washington 98154-1051
     AGAINST QUARTZBURG DEFENDANTS – 5                                              Tel (206) 625-8600
                                                                                    Fax (206) 625-0900
     (Case No. 2:16-cv-01109-RSM)
          Case 2:16-cv-01109-RSM Document 292 Filed 05/12/20 Page 6 of 6




     Sean T. Prosser (pro hac vice)                Sean C. Knowles
 1   MINTZ, LEVIN, COHN, FERRIS,                   Zachary E. Davison
 2   GLOVSKY & POPEO, P.C.                         PERKINS COIE LLP
     3580 Carmel Mountain Road, Suite 300          1201 Third Avenue, Suite 4900
 3   San Diego, CA 92130                           Seattle, WA 98101-3099
     stprosser@mintz.com                           sknowles@perkinscoie.com
 4   Attorneys for Defendants Quartzburg Gold,     zdavison@perkinscoie.com
     LP, ISR Capital LLC, and Idaho State          Attorneys for Defendants Quartzburg Gold,
 5
     Regional Center, LLC                          LP, ISR Capital LLC, and Idaho State
 6                                                 Regional Center, LLC

 7   Thomas M. Brennan                             Eric B. Swartz (pro hac vice)
     BRENNAN LEGAL, PLLC                           JONES & SWARTZ PLLC
 8   P.O. Box 1384                                 623 W. Hays St.
     Edmonds, WA 98026                             Boise, ID 83702
 9
     tom@brennanlegalpllc.com                      eric@jonesandswartzlaw.com
10   Attorneys for Defendant Sima Muroff           Attorneys for Defendant Sima Muroff

11

12        DATED: May 12, 2020 at Seattle, Washington.

13

14                                               s/ Monica Dawson
                                                 Monica Dawson
15

16

17

18

19

20

21

22

23

24

25

                                                                             CORR CRONIN LLP
     STIPULATION AND ORDER OF DISMISSAL                                1001 Fourth Avenue, Suite 3900
     OF CORR CRONIN PLAINTIFFS’ CLAIMS                                 Seattle, Washington 98154-1051
     AGAINST QUARTZBURG DEFENDANTS – 6                                        Tel (206) 625-8600
                                                                              Fax (206) 625-0900
     (Case No. 2:16-cv-01109-RSM)
